The evidence not connecting the wife with the crime of murder committed by her husband, her conviction was not authorized.
                        No. 13370. JULY 16, 1940.
While we have affirmed the conviction of the husband of the plaintiff in error, jointly indicted with her but separately tried (Roberson v. State, ante, 661), we have concluded after a careful consideration of the record in this case, that, taking into account all the circumstances relied on by the State, the evidence fails to connect the wife with the crime. It seems to us that the evidence does no more than cast suspicion on her, and this only because of her apparent knowledge of certain acts of her husband. That is not sufficient to uphold a verdict of conviction. "To warrant a conviction on circumstantial evidence, the proved facts shall not only be consistent with the hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of the guilt of the accused." Code, § 38-109. It follows that the judge erred in overruling the motion for new trial.
Judgment reversed. All the Justices concur.